Citation Nr: 1624041	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  04-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic urinary condition.

2.  Entitlement to an initial rating in excess of 30 percent for the service connected psychiatric disorder, to include whether a 100 percent rating is warranted prior to April 24, 2014.

3.  Entitlement to an effective date prior to December 15, 2000, for the award of service connection for a psychiatric disorder.

4.  Entitlement to an effective date prior to April 24, 2014, for the award of basic eligibility for Dependents' Educational Allowance.

5.  Entitlement to an initial compensable rating prior to July 16, 2008, and to a rating in excess of 20 percent thereafter, for the service connected erectile dysfunction.

6.  Entitlement to an effective date prior to November 14, 1996, for the award of service connection for erectile dysfunction.

7.  Entitlement to an effective date prior to November 14, 1996, for the award of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California, and Little Rock, Arkansas.  The Little Rock RO has current jurisdiction over the Veteran's claims.

In February 2003, the Oakland RO, in pertinent part, declined to reopen the previously denied claims for service connection for posttraumatic stress disorder, as well as for a chronic urinary condition and impotence.  The Veteran filed a notice of disagreement (NOD) in November 2003, after which the RO issued a statement of the case (SOC).  The Veteran perfected these appeals by way of the submission of a March 2004 VA Form 9 (substantive appeal).  

Following Board remands in November 2004, November 2005, October 2006, and October 2007, the Board reopened and granted the claim for service connection for a psychiatric disorder in its August 2010 decision, and also reopened and remanded the claim related to a chronic urinary condition and impotence.  In April 2011, the Oakland RO effectuated the Board's decision, awarding service connection for a psychiatric disorder and assigning an initial rating of 30 percent, with an effective date of January 23, 2002.  In June 2011, the Veteran filed an NOD with the initial rating assigned for the psychiatric disorder.  In November 2011, the Veteran's representative filed an NOD with the effective date assigned for the award of service connection for the psychiatric disorder.  A June 2013 rating decision awarded a December 15, 2000, effective date.  Also in June 2013, the RO issued an SOC with regard to the psychiatric rating alone.  In August 2013, the Veteran's representative submitted a statement in lieu of a VA Form 9, which perfected the claim for an initial rating in excess of 30 percent for the psychiatric disorder.  The representative's statement also indicated ongoing disagreement with the effective date for the award of service connection for the psychiatric disorder.  To date, the RO has not issued an SOC related to this effective date issue.  In February 2015, the Little Rock RO recharacterized the psychiatric disability as schizoaffective disorder, and awarded a 100 percent rating, effective April 24, 2014, also awarding basic eligibility Dependents' Educational Assistance (DEA), effective the same date.  The Board observes that the February 2015 Rating Codesheet awards the 100 percent and DEA effective March 8, 2014; however, the Rating Decision and accompanying notice letter document the effective date as April 24, 2014.  The Veteran, via his representative, submitted an NOD with the effective date for the 100 percent rating and the DEA.  An SOC has not yet been issued.

In April 2015, the RO issued a rating decision awarding service connection for erectile dysfunction, assigning an initial noncompensable rating effective November 14, 1996, and a 20 percent rating effective July 16, 2008.  Special monthly compensation (SMC) on account of the loss of use of a creative organ was assigned effective November 14, 1996.  The Veteran filed an NOD with the effective date and ratings assigned for erectile dysfunction, as well as with the effective date of SMC on September 2015.  An SOC has not yet been issued.

As service connection for erectile dysfunction has now been awarded, the Veteran's claim related to a chronic urinary condition and impotence has been recharacterized as a claim for service connection for a chronic urinary condition alone.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in May 2005.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay in this longstanding appeal, a remand is necessary to ensure that due process is followed and that there is a complete and adequate record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Psychiatric Disability Rating

The Veteran contends he is entitled to an initial rating in excess of 30 percent for his service connected psychiatric disorder.  During the pendency of this longstanding claim, the Veteran was awarded a 100 percent rating, effective April 24, 2014.  He contends that this 100 percent rating is warranted throughout the pendency of this appeal.  In July 2013, the Veteran suggested he has not worked since the military due to anger and low energy.  At various times throughout the many years of this claim, which has been pending since December 2000, he has made similar claims.  It is unclear to the Board, however, whether the symptoms of the Veteran's psychiatric disorder reached the level of total occupational and social impairment prior to August 24, 2014, to include as early as December 2000.  On remand, the RO should obtain a retroactive opinion related to the severity of the Veteran's psychiatric disorder throughout the pendency of this claim in order to assist in a determination as to the appropriate rating warranted since December 2000.  In particular, the examiner should opine as to whether the symptoms exhibited by the Veteran since that time represent total occupational and social impairment, such as is required for a 100 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).

Service Connection - Chronic Urinary Condition

The Veteran was afforded a VA examination with regard to his claim for service connection for a chronic urinary condition in January 2015.  The Veteran reported both nocturnal and urinary frequency and suggested that these symptoms started following being struck in the genital region by military police officers in December 1977.  The examiner accurately noted that there is no evidence of treatment for these symptoms in the Veteran's service treatment records, and noted the first evidence of treatment was in February 1997 within VA treatment records.  The examiner concluded that it is less likely than not that the urinary frequency is related to the in-service incident, because such an injury cannot have an effect on the bladder, because the bladder is protected by the pelvic boney structures.  The examiner went on to state that anxiety can lead to urinary frequency possibly as an aftermath of a traumatic event.  The examiner also concluded that the Veteran's "overactive bladder" did not start soon after the alleged beating, but rather sometime later after discharge from service in May 1979.

This VA examiner's opinion is inadequate for two reasons.  First, the examiner concluded that the Veteran's overactive bladder symptoms started after his 1979 discharge from active service.  The examiner seemingly ignored the Veteran's longstanding claim that he has experienced these symptoms since being kicked in the groin in service, including the report of same at the time of the VA examination.  A VA examiner is not free to ignore the Veteran's competent lay statements.  In fact, the failure of this examiner to address any aspect of the Veteran's reported history as to lay observable symptoms leads the Board to find the analysis inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  For this reason, the RO must obtain an addendum opinion for the chronic urinary condition claim in order to allow the medical professional rendering the opinion to adequately consider the Veteran's reports related to the history of symptoms and the conditions he was exposed to in service.

Moreover, the January 2015 examiner raised the issue of whether the Veteran has a chronic urinary condition that is proximately due to or aggravated by his service connected psychiatric disorder.  The examiner, in the report, specifically noted that anxiety can lead to urinary frequency.  The Veteran is service connected at a 100 percent rate for a psychiatric disorder.  The VA examiner's statement raises the issue of whether the claimed chronic urinary condition may be secondary to the service connected psychiatric disorder under 38 C.F.R. § 3.310.  On remand, an opinion as to whether the chronic urinary condition, noted by the examiner to be an overactive bladder, was caused or aggravated by the Veteran's service-connected psychiatric disorder should be obtained.  Further, because this is a newly raised contention, on remand, the Veteran should be afforded notice of the evidence necessary to establish service connection on a secondary basis.  38 C.F.R. § 3.159(b).

Remaining Issues

In April 2011, a rating decision was issued awarding service connection for a psychiatric disorder and assigning an initial rating of 30 percent, with an effective date of January 23, 2002.  In November 2011, the Veteran's representative filed a notice of disagreement (NOD) with the effective date assigned for the award of service connection for the psychiatric disorder.  A June 2013 rating decision awarded a December 15, 2000, effective date, but in August 2013, the Veteran's representative submitted a statement indicating ongoing disagreement with the effective date for the award of service connection for the psychiatric disorder.  To date, the RO has not issued an SOC related to this effective date issue.  

In February 2015, a 100 percent rating was awarded, effective April 24, 2014, for the Veteran's psychiatric disorder and basic eligibility for Dependents' Educational Assistance (DEA) was also awarded, effective the same date.  The Veteran, via his representative, submitted an NOD with the effective date for the 100 percent rating and the DEA.  As the initial rating for the psychiatric disorder was already on appeal, an SOC as to whether a 100 percent rating is warranted prior to April 24, 2014, is not necessary.  However, an SOC as to the effective date for DEA eligibility has not yet been issued.

In April 2015, the RO issued a rating decision awarding service connection for erectile dysfunction, assigning an initial noncompensable rating effective November 14, 1996, and a 20 percent rating effective July 16, 2008.  Special monthly compensation (SMC) on account of the loss of use of a creative organ was assigned effective November 14, 1996.  The Veteran filed an NOD with the effective date and ratings assigned for erectile dysfunction, as well as with the effective date of SMC on September 2015.  An SOC has not yet been issued as to any aspects of the erectile dysfunction claim.

An unprocessed NOD should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Each of these claims, therefore, must be remanded for an SOC.

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC with respect to the claims for (i) entitlement to an effective date earlier than December 15, 2000, for the award of service connection for a psychiatric disorder; (ii) entitlement to an effective date prior to April 24, 2014, for the award of basic eligibility for Dependents' Educational Allowance; (iii) entitlement to an initial compensable rating prior to July 16, 2008, and to a rating in excess of 20 percent thereafter, for the service connected erectile dysfunction; (iv) entitlement to an effective date prior to November 14, 1996, for the award of service connection for erectile dysfunction; and (v) entitlement to an effective date prior to November 14, 1996, for the award of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of the loss of use of a creative organ.  The Veteran is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to these additional matters.  38 C.F.R. § 20.302(b) (2015).  Only if the appeal is timely perfected, are these issues to be returned to the Board.

2.  Provide the Veteran with notice of the evidence necessary to establish service connection for a chronic urinary condition on a secondary basis under 38 C.F.R. § 3.310.

3.  Obtain all unassociated VA medical records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all available records have been associated with the claims file, all pertinent evidence should be again made available to the January 2015 mental disorders VA examiner.  If the January 2015 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the pertinent evidence of record, to include record of psychiatric care and the Veteran's lay statements dating back to December 2000, which includes VA treatment records, the VA medical opinion provider should offer a retroactive opinion on the following:

Since December 2000, and prior to April 24, 2014, has the Veteran's service connected psychiatric disorder been manifested by total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?

The examiner is asked to clearly explain how he/she reached his/her answers to the question posed above.

5.  After all available records have been associated with the claims file, all pertinent evidence should be again made available to the April 2015 urinary tract VA examiner.  If the April 2015 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the pertinent evidence of record, which includes the Veteran's competent lay statements and VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a) Does the Veteran currently have a chronic urinary condition? If so, please note the diagnosed disorder(s).

b) Is it at least as likely as not that any chronic urinary condition is related to the Veteran's active service? The examiner should specifically consider, as discussed in the body of the REMAND, the Veteran's reports of experiencing urinary frequency since 1977 after he was kicked in the groin in service.  The fact that it may not have been recorded in the service treatment records is not determinative. 

c) IF the examiner finds that the claimed chronic urinary condition is not as likely as not related to the Veteran's active service, then is it at least as likely as not that the chronic urinary condition developed secondary to the service connected psychiatric disorder?  The examiner should comment on the April 2015 VA examination report wherein it is noted that an overactive bladder can develop as a result of anxiety.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. 

6.  Review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the above action, the claims on appeal should be readjudicated.  If benefits are not awarded to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

